—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 11, 1997, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Substantial evidence in the record supports the decision of the Unemployment Insurance Appeal Board which found claimant ineligible to receive benefits on the grounds that he was not totally unemployed and that he failed to comply with reporting requirements of the local unemployment office. On his application for benefits, claimant indicated that he was involved in soliciting future business for his ongoing direct marketing company. Notwithstanding his testimony that the company was inactive and not profitable, claimant stood to gain financially from the continued operation of the direct marketing business (see, Matter of Nichols [Sweeney], 238 AD2d 663, lv denied 90 NY2d 806). Furthermore, we find no reason to disturb the Board’s finding that claimant failed to comply with the reporting requirements of the local unemployment insurance office inasmuch as claimant admitted that he made no attempt to obtain the requested tax returns pertaining to the company which he recently sold.
Cardona, P. J., Mikoll, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.